Exhibit 10.2

 

 

IDEXX LABORATORIES, INC.

 

1997 EMPLOYEE STOCK PURCHASE PLAN

 

As of June 16, 2015

 

The purpose of this Plan is to provide eligible employees of IDEXX Laboratories,
Inc. (the “Company”) and certain of its subsidiaries with opportunities to
purchase shares of the Company’s common stock, $.10 par value (the “Common
Stock”), commencing on July 1, 1997. The Plan was initially adopted by the
Company’s Board of Directors (the “Board”) on February 26, 1997 and approved by
stockholders at a meeting held May 21, 1997. The Board amended the Plan, subject
to stockholder approval, on February 25, 2003 to increase the number of shares
of Common Stock authorized for issuance under the Plan from Four Hundred Twenty
Thousand (420,000) shares to Six Hundred Twenty Thousand (620,000) shares. The
stockholders approved such increase in shares at the Company’s Annual Meeting
held May 21, 2003.  Pursuant to a 2-for-1 stock split of the Common Stock
effective November 5, 2007, the number of shares of Common Stock authorized for
issuance under the Plan became One Million Two Hundred Forty Thousand
(1,240,000) shares. The Board further amended the Plan, subject to stockholder
approval, on February 11, 2009 to increase the number of shares of Common Stock
authorized for issuance under the Plan from One Million Two Hundred Forty
Thousand (1,240,000) shares to One Million Five Hundred Ninety Thousand
(1,590,000) shares. The stockholders approved such increase in shares at the
Company’s Annual Meeting held May 6, 2009.  The Board further amended the Plan,
subject to stockholder approval, on December 3, 2014 to, among other things,
increase the number of shares of Common Stock authorized for issuance under the
Plan from One Million Five Hundred Ninety Thousand (1,590,000) shares to Two
Million Two Hundred Ninety Thousand (2,290,000) shares.  The stockholders
approved such increase in shares at the Company’s Annual Meeting held May 6,
2015.  Pursuant to a 2-for-1 stock split of the Common Stock paid on June 15,
2015, the number of shares of Common Stock authorized for issuance under the
Plan became Four Million Five Hundred Eighty Thousand (4,580,000) shares.

 

1.Administration.  The Plan will be administered by the Compensation Committee
of the Company’s Board of Directors (the “Committee”). The Committee has
authority to make rules and regulations for the administration of the Plan and
its interpretation and decisions with regard thereto shall be final and
conclusive.

 

2.Eligibility.  Participation in the Plan will neither be permitted nor denied
contrary to the requirements of Section 423 of the Internal Revenue Code of
1986, as amended (the “Code”), and regulations promulgated thereunder.  All
employees of the Company, including members of the Board who are employees, and
all employees of any subsidiary of the Company (as defined in Section 424(f) of
the Code) designated by the Committee from time to time (a “Designated
Subsidiary”), are eligible to participate in any one or more of the offerings of
Options (as defined in Section 9) to purchase Common Stock under the Plan
provided that:

 

(a)they are regularly employed by the Company or a Designated Subsidiary for
more than 20 hours a week and for more than five months in a calendar year; and

 

(b)they have been employed by the Company or a Designated Subsidiary for at
least one month prior to enrolling in the Plan; and

 

(c)they are employees of the Company or a Designated Subsidiary on the first day
of the applicable Plan Period (as defined below). 

 

3.Offerings.  The Company will make one or more offerings (“Offerings”) to
employees to purchase stock under this Plan.  Offerings will begin each January
1, April 1, July 1 and October 1, or the first business day thereafter (the
“Offering Commencement Dates”).  Each Offering Commencement Date will begin a
three-month period (a “Plan Period”) during which payroll deductions will be
made and held for the purchase of Common Stock at the end of the Plan
Period.  The Committee may, at its discretion, choose a different Plan Period of
twelve (12) months or less for subsequent Offerings.





{W4923486.1}

 

--------------------------------------------------------------------------------

 

 

 

 

4.Participation.  An employee eligible on the Offering Commencement Date of any
Offering may participate in such Offering by completing and forwarding a payroll
deduction authorization form to the employee’s appropriate payroll office prior
to the applicable Offering Commencement Date, but not later than the deadline
established by the Committee.  The form will authorize a regular payroll
deduction from the Compensation received by the employee during the Plan
Period.  Unless an employee files a new form or withdraws from the Plan, his
deductions and purchases will continue at the same rate for future Offerings
under the Plan as long as the Plan remains in effect.  The term “Compensation”
generally means the amount of money reportable on the employee’s Federal Income
Tax Withholding Statement, excluding allowances and reimbursements for expenses
such as relocation allowances for travel expenses, income or gains on the
exercise of Company stock options or stock appreciation rights, and similar
items, whether or not shown on the employee’s Federal Income Tax Withholding
Statement, but including, in the case of salespersons, sales commissions to the
extent determined by the Committee. The Committee will determine eligible
Compensation in a uniform and non-discriminatory manner.

 

5.Deductions.  The Company will maintain payroll deduction accounts for all
participating employees.  With respect to any Offering made under this Plan, an
employee may authorize a payroll deduction at the rate of 1%, 2%, 3%, 4% or 5%
of Compensation with any change in Compensation during the Plan Period to result
in an automatic corresponding change in the dollar amount withheld.

 

No employee may be granted an Option (as defined in Section 9) which permits his
rights to purchase Common Stock under this Plan and any other stock purchase
plan of the Company and its subsidiaries, to accrue at a rate which exceeds
$25,000 of the fair market value of such Common Stock (determined at the date
such Option is granted) for each calendar year in which the Option is
outstanding at any time.

 

In addition, no employee may be granted an option hereunder if such employee,
immediately after the option is granted, owns 5% or more of the total combined
voting power or value of the stock of the Company or any subsidiary.  For
purposes of the preceding sentence, the attribution rules of Section 424(d) of
the Code shall apply in determining the stock ownership of an employee, and all
stock which the employee has a contractual right to purchase shall be treated as
stock owned by the employee.

 

6.No Deduction Changes.  Except as provided in Section 8 below with respect to
withdrawals from participating in an Offering, an employee may not increase or
decrease his payroll deduction during a Plan Period. 

 

7.Interest.  Interest will not be paid on any employee accounts, except to the
extent that the Committee, in its sole discretion, elects to credit employee
accounts with interest at such per annum rate as it may from time to time
determine.

 

8.Withdrawal of Funds.  An employee may at any time up to the payroll data
submission deadline for the last pay date in a Plan Period and for any reason
permanently draw out the balance accumulated in the employee’s account and
thereby withdraw from participation in an Offering.  Partial withdrawals are not
permitted.  The employee may not begin participation again during the remainder
of the Plan Period. The employee may participate in any subsequent Offering in
accordance with terms and conditions established by the Committee.

 

9.Purchase of Shares.  On the Offering Commencement Date of each Plan Period,
subject to the limitations described in section 5, the Company will grant to
each eligible employee who is then a participant in the Plan an option (the
“Option”) to purchase on the last business day of such Plan Period (the
“Exercise Date”), at the Option Price hereinafter provided for, a maximum number
of whole shares of Common Stock of the Company determined by dividing $6,250 by
the closing price of the Common Stock on the Nasdaq Stock Market on the Offering
Commencement Date.  To the extent that the Committee chooses a different length
for the Plan Period pursuant to Section 3 hereof, the Committee shall adjust the
option grant formula to ensure compliance with the $25,000 limitation set forth
in Section 5 hereof.

 

The purchase price (the “Option Price”) for each share purchased will be 85% of
the closing price of the Common Stock on the Exercise Date; provided, however,
in no event shall the Option Price for any share be less



{W4923486.1}

 

--------------------------------------------------------------------------------

 

 

 

than 85% of the applicable closing price.  Such closing price shall be (a) the
closing price on any national securities exchange on which the Common Stock is
listed, (b) the closing price of the Common Stock on the Nasdaq Stock Market or
(c) the average of the closing bid and asked prices in the
over-the-counter-market, whichever is applicable, as published in The Wall
Street Journal.  If no sales of Common Stock were made on such a day, the price
of the Common Stock for purposes of clauses (a) and (b) above shall be the
reported price for the next preceding day within the Plan Period on which sales
were made. 

 

Each employee who continues to be a participant in the Plan on the Exercise Date
shall be deemed to have exercised his Option at the Option Price on such date
and shall be deemed to have purchased from the Company the number of whole
shares of Common Stock reserved for the purpose of the Plan that his accumulated
payroll deductions on such date will pay for, but not in excess of, the maximum
number determined in the manner set forth above.

 

Any balance remaining in an employee’s payroll deduction account in excess of
the Option Price at the end of a Plan Period will be automatically refunded to
the employee.  Any balance remaining in an employee’s payroll deduction account
that is less than the Option Price will be refunded to the employee, provided
that such amount may, at the discretion of the Committee, remain in the
employee’s account for the next Plan Period.

 

10.Issuance of Certificates.  Certificates representing shares of Common Stock
purchased under the Plan may be issued only in the name of the employee, in the
name of the employee and another person of legal age as joint tenants with
rights of survivorship, or (in the Company’s sole discretion) in the name of a
brokerage firm, bank or other nominee holder designated by the employee.   The
Company may, in its sole discretion and in compliance with applicable laws,
authorize the use of book entry registration of shares in lieu of issuing stock
certificates.

 

11.Rights on Retirement, Death or Termination of Employment.  In the event of a
participating employee’s termination of employment prior to the last business
day of a Plan Period, no payroll deduction shall be taken from any pay due and
owing to an employee and the balance in the employee’s account shall be paid to
the employee or, in the event of the employee’s death, (a) to a beneficiary
previously designated in a revocable notice signed by the employee (with any
spousal consent required under state law) or (b) in the absence of such a
designated beneficiary, to the executor or administrator of the employee’s
estate or (c) if no such executor or administrator has been appointed to the
knowledge of the Company, to such other person(s) as the Company may, in its
discretion, designate.  If, prior to the last business day of the Plan Period,
the Designated Subsidiary by which an employee is employed shall cease to be a
subsidiary of the Company, or if the employee is transferred to a subsidiary of
the Company that is not a Designated Subsidiary, the employee shall be deemed to
have terminated employment for the purposes of this Plan.

 

12.Optionees Not Stockholders.  Neither the granting of an Option to an employee
nor the deductions from his pay shall constitute such employee a stockholder of
the shares of Common Stock covered by an Option under this Plan until such
shares have been purchased by and issued to him.

 

13.Rights Not Transferable.  Rights under this Plan are not transferable by a
participating employee other than by will or the laws of descent and
distribution, and are exercisable during the employee’s lifetime only by the
employee.

 

14.Application of Funds.  All funds received or held by the Company under this
Plan may be combined with other corporate funds and may be used for any
corporate purpose.

 

15.Adjustment in Case of Changes Affecting Common Stock.  In the event of any
stock split, reverse stock split, stock dividend, recapitalization, combination
of shares, reclassification of shares, spin-off or other similar change in
capitalization or event, or any distribution to holders of Common Stock other
than an ordinary cash dividend, (i) the number and class of securities available
under this Plan, (ii) the share limitations set forth in Section 9 and (iii) the
Option Price shall be appropriately adjusted to the extent determined by the
Committee.





{W4923486.1}

 

--------------------------------------------------------------------------------

 

 

 

16.Reorganization Events.  A “Reorganization Event” shall mean:  (a) any merger
or consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction or (c) any liquidation or
dissolution of the Company.

 

In connection with a Reorganization Event, the Committee shall take any one or
more of the following actions as to outstanding Options on such terms as the
Committee determines:  (i) provide that Options shall be assumed, or
substantially equivalent Options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (ii) upon written notice to
employees, provide that all outstanding Options will be terminated as of the
effective date of the Reorganization Event and that all such outstanding Options
will become exercisable to the extent of accumulated payroll deductions as of a
date specified by the Committee in such notice, which date shall not be less
than ten (10) days preceding the effective date of the Reorganization Event,
(iii) upon written notice to employees, provide that all outstanding Options
will be cancelled as of a date prior to the effective date of the Reorganization
Event and that all accumulated payroll deductions will be returned to
participating employees on such date, (iv) in the event of a Reorganization
Event under the terms of which holders of Common Stock will receive upon
consummation thereof a cash payment for each share surrendered in the
Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to an employee equal to (A) the Acquisition Price times the number of
shares of Common Stock subject to the employee’s Option (to the extent the
Option Price does not exceed the Acquisition Price) minus (B) the aggregate
Option Price of such Option, in exchange for the termination of such Option,
(v) provide that, in connection with a liquidation or dissolution of the
Company, Options shall convert into the right to receive liquidation proceeds
(net of the Option Price thereof) and (vi) any combination of the foregoing.

 

For purposes of the clause above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event. 

 

17.Amendment of the Plan.  The Board may at any time, and from time to time,
amend this Plan in any respect, except that (a) if the approval of any such
amendment by the shareholders of the Company is required by Section 423 of the
Code, such amendment shall not be effected without such approval, and (b) in no
event may any amendment be made which would cause the Plan to fail to comply
with Section 423 of the Code.

 

18.Insufficient Shares.  In the event that the total number of shares of Common
Stock specified in elections to be purchased under any Offering plus the number
of shares purchased under previous Offerings under this Plan exceeds the maximum
number of shares issuable under this Plan, the Committee will allot the shares
then available on a pro rata basis.

 

19.Termination of the Plan.  This Plan may be terminated at any time by the
Board. Upon termination of this Plan all amounts in the accounts of
participating employees shall be promptly refunded.

 

20.Governmental Regulations.  The Company’s obligation to sell and deliver
Common Stock under this Plan is subject to listing on a national stock exchange
or quotation on the NASDAQ National Market and the approval of all governmental
authorities required in connection with the authorization, issuance or sale of
such stock.





{W4923486.1}

 

--------------------------------------------------------------------------------

 

 

 

 

The Plan shall be governed by Delaware law except to the extent that such law is
preempted by federal law.

 

21.Issuance of Shares.  Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

 

22.Notification upon Sale of Shares.  Each employee agrees, by entering the
Plan, to promptly give the Company notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which such shares were purchased.

 

23.Withholding.  Each employee shall, no later than the date of the event
creating the tax liability, make provision satisfactory to the Company for
payment of any taxes required by law to be withheld in connection with any
transaction related to Options granted to or shares acquired by such employee
pursuant to the Plan.  The Company may, to the extent permitted by law, deduct
any such taxes from any payment of any kind otherwise due to an employee.

 

24.Effective Date and Approval of Shareholders.  The Plan shall take effect on
July 1, 1997 subject to approval by the shareholders of the Company as required
by Section 423 of the Code, which approval must occur within twelve months of
the adoption of the Plan by the Board.

 

Adopted by the Board of Directors on February 26, 1997

 

Approved by the Stockholders on May 21, 1997

 

Amended by the Board of Directors on February 25, 2003

 

Approved by the Stockholders on May 21, 2003

 

Amended by the Board of Directors on July 16, 2003

 

Amended by the Board of Directors on February 3, 2005

 

Adjusted to reflect 2-for-1 stock split effective November 5, 2007

 

Amended by the Board of Directors on February 11, 2009

 

Approved by the Stockholders on May 6, 2009



Amended by the Board of Directors on December 3, 2014

 

Approved by the Stockholders on May 6, 2015

 

Adjusted to reflect 2-for-1 stock split paid on June 15, 2015

 

 

 

 



{W4923486.1}

 

--------------------------------------------------------------------------------